DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021, has been entered.

Acknowledgments
In the reply, filed on March 24, 2021, Applicant amended claims 1 and 5.
In the final rejection of December 28, 2020, Examiner objected to claim 5. Applicant amended claim 5. Objection is withdrawn.
Currently, claims 1-14 are under examination.

Claim Objections
Claims 1, 6, and 8 are objected to because of the following informalities: 
	In regards to claim 1 (page 3, line 2), “projections” should be changed to “the projections”.

	In regards to claim 8 (line 3), “a distal end” should be changed to “the distal end”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prichard (US 5,988,700).
	In regards to claim 1, Prichard teaches an enteral feeding adapter (Figures 8-9) for use in delivering substances into a patient, the enteral feeding adapter suitable for use with a plurality of infusion sets having distal screw-on type connectors, the enteral feeding adapter comprising: 
an outer body component (fluidic connector [130]) made of a flexible material (column 6, lines 17-19)(Abstract)(column 5, lines 26-39) containing a feeding port (inner space of fluidic connector [130]) configured for receiving a distal connector of an infusion set, the feeding port defining an internal recess (inner space of fluidic connector [130])
a rigid body insert (luer adapter [132]) seated within the internal recess of the feeding port of the outer body component and defining a proximal section of the feeding port (Figure 9)
the rigid body insert further comprising a first continuous radial seal barb (flange [154]) that engages the flexible material of the outer body component 
the rigid body insert further comprising a plurality of separate and circumferentially spaced radial second seal barbs (plurality of gripping ribs [152]) distal to the first seal barb that engage the flexible material 
the internal recess of the feeding port of the outer body component having a reduced geometry that is sized to create an interference fit with the first seal barb and the second seal barbs upon insertion of the rigid body insert into the outer body component to create a sealed interface between the outer body component and the rigid body insert (column 6, lines 50-57)(column 6, lines 60-65), wherein the first seal barb is located adjacent a proximal end of the rigid body insert (Figure 8), further wherein the internal recess of the feeding port of the outer body component comprises spaces and projections (labeled in Figure 5 below) to accommodate the second seal barbs (column 6, lines 17-19), wherein the spaces and projections are located adjacent a distal end of the internal recess (Figure 5), and wherein the second seal barbs are located adjacent a distal end of the rigid body insert (Figure 8)

    PNG
    media_image1.png
    656
    654
    media_image1.png
    Greyscale

	In regards to claim 2, Prichard teaches that the internal recess of the feeding port of the outer body component has a first geometry that conforms to a shape of the rigid body insert with reduced radial dimensions (column 6, lines 50-57), wherein the first geometry radially expands upon insertion of the rigid body insert into the internal recess (column 6, lines 17-19)(Abstract)(column 5, lines 26-39).
	In regards to claim 3, Prichard teaches that the second seal barbs have a same radial and circumferential dimension, and further comprising gaps between adjacent second seal barbs (Figure 8).
	In regards to claim 4, Prichard teaches that the gaps are defined such that the second seal barbs are not equally spaced around a circumference of the rigid body insert (Figure 8).	
	In regards to claim 5, Prichard teaches that the gaps are not all of equal size in a circumferential dimension (Figure 8).

	In regards to claim 11, Prichard teaches that the rigid body insert further comprises a connection head (luer skirt [136]) that extends proximally beyond a proximal end of the outer body component (Figure 9), the connection head further comprising a fitting (internal threads) for connection to the infusion set (column 6, lines 25-26).  
	In regards to claim 12, Prichard teaches that the fitting comprises a Luer screw-on fitting (column 6, lines 25-26).  
	In regards to claim 13, Prichard teaches an injection port (labeled in Figure 8 below) configured in the outer body component for injection of a medication through the enteral feeding adapter.  

    PNG
    media_image2.png
    723
    577
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prichard, as applied to claim 1 above, and further in view of Parks et al (US 5,399,173).
	In regards to claim 6, Prichard does not teach that the second seal barbs have a proximal end spaced from the first seal barb and a distal end that extends to a distal end of the rigid body insert, as Prichard teaches that the second seal barbs have a proximal end not spaced from the first seal barb and a distal end that does not extend to a distal end of the rigid body insert (Figure 8). Parks et al teaches an enteral feeding adapter (Figures 5-8) wherein a second seal barb (rib [76]) has a proximal end spaced from a first seal barb (rib [74]) and a distal end that extends to a distal end of a rigid body insert (ferrule [70]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second seal barbs, of the enteral feeding adapter of Prichard, to have a proximal end spaced from the first seal barb and a distal end that extends to a distal end of the rigid body insert, as taught by Parks et al, as such will allow for gripping an inwardly projecting annular rib between the second seal barbs and the first seal barb, and in this manner, the second seal barbs and the first seal barb will hold the rigid body insert in place within the outer body component (column 6, lines 11-16).
	In regards to claim 14, Prichard does not teach a second one of the feeding port configured in the outer body component for receipt of a second infusion set. Parks et al teaches .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prichard, as applied to claim 1 above, and further in view of McMichael (US 6,808,521).
	In regards to claim 8, Prichard teaches a tube (labeled in Figure 8 above); however, Prichard is silent about whether the tube is an internal tube of the feeding port extending distally within the outer body component from a distal end of the rigid body insert. McMichael teaches an enteral feeding adapter (Figures 1-2) wherein a feeding port (inner space of proximal adapter body [102]) comprises an internal tube (adapter tube [162]) extending distally within an outer body component [102] from a distal end of a rigid body insert (distal end [164]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tube, of the enteral feeding adapter of Prichard, to be an internal tube of the feeding port extending distally within the outer body component from a distal end of the rigid body insert, as taught by McMichael, as such will allow for directing enteral feeding solutions and medication to the patient (column 4, lines 51-54) and for providing protection to 
	In regards to claim 9, in the modified enteral feeding adapter of Prichard and McMichael, Prichard is silent about whether the tube is a molded structure of the outer body component. McMichael does not teach that the internal tube is a molded structure of the outer body component, as McMichael teaches that the internal tube is a tube [162] formed separately from the outer body component, with the outer body component molded around the separately formed tube (Figure 1). But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the internal tube, of the modified enteral feeding adapter of Prichard and McMichael, to be a molded structure of the outer body component, as Applicant has not disclosed that such a configuration of the internal tube and the outer body component provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the internal tube being formed separately from the outer body component, with the outer body component molded around the separately formed tube, as taught by McMichael, as either configuration of the internal tube and the outer body component will allow for directing enteral feeding solutions and medication to the patient.
	In regards to claim 10, in the modified enteral feeding adapter of Prichard and McMichael, Prichard is silent about whether the tube is formed separately from the outer body component, with the outer body component molded around the separately formed tube. McMichael teaches that the internal tube is a tube [162] formed separately from the outer body component, with the outer body component molded around the separately formed tube (Figure .

Response to Arguments
Applicant's arguments filed March 24, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: However, nowhere does Prichard describe that the internal recess of the feeding port of its outer body component includes spaces and projections to accommodate the second seal barbs. Instead, Prichard only states that the connector is internally graduated. See col. 6, II. 44-55. Further, annotated FIG. 5 shows that the spaces and projections are located adjacent a proximal end of the rigid body insert and internal recess where only first seal barb of the present applicationPage 6 of 8 Appl. No. 16/084,753would fit. Thus, Prichard completely fails to describe an arrangement where the internal recess of the feeding port of the outer body component comprises spaces and projections to accommodate the second seal barbs, wherein the spaces and projections are located adjacent a distal end of the internal recess, and wherein the second seal barbs are located adjacent a distal end of the rigid body insert, as supported by FIGs. 3 and 5 and paragraphs [0035] and [0038] of the published application. For at least this reason, Applicant respectfully requests that the 35 U.S.C. § 102(a)(1) rejection of pending claim 1 and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783